IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-91-114-CR



JOSE REYNALDO CRUZ,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 97,379, HONORABLE JON N. WISSER, JUDGE PRESIDING

 


	A jury convicted Jose Cruz of aggravated sexual assault of a child.  Tex. Penal
Code Ann. § 22.021 (1989).  The judge assessed punishment at twelve years' incarceration. 
Appellant's sole point of error is that the trial court erred by not including a limiting instruction
regarding outcry statements.  We hold that no instruction was necessary and affirm the conviction.
	The testimony describing the child's outcry statements was admitted into evidence
pursuant to Tex. Code Crim. Proc. Ann. art. 38.072 (Supp. 1992).  Appellant concedes that the
testimony was admissible; he urges that the evidence was admissible only for a limited purpose. 
Appellant contends that outcry testimony is not admissible for the truth of the matter asserted
because it is hearsay, and that the jury should have been instructed to consider the evidence only
as outcry, not for its truth of its contents.  We disagree.  The Court of Criminal Appeals has
stated that outcry testimony is generally admissible, not merely admissible for "limited purposes." 
Villalon v. State, 791 S.W.2d 130, 135 (Tex. Crim. App. 1990) (interpreting art. 38.072).  Also,
the court has specifically stated that outcry testimony is admissible for the truth of the matter
asserted in the testimony.  Rodriguez v. State, 819 S.W.2d 871, 873 (Tex. Crim. App. 1991). 
Therefore the requested limiting instruction was properly refused.  Appellant's sole point of error
is overruled.
	We affirm the judgment of conviction.    



  
					Jimmy Carroll, Chief Justice
[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Affirmed
Filed:   April 22, 1992
[Do Not Publish]